MANION, Circuit Judge,
concurring in the judgment.
Under the Freedom of Information Act, Heartland Alliance’s National Immigrant Justice Center seeks the release of documents relating to the denial of entry into the United States of certain individuals.' In particular, it seeks the release of a list of the Tier III terrorist organizations that it claims is used to reject immigration applications. 8 U.S.C. § 1182(a)(3)(B)(vi)(III). For its part, the government claims that the release of some or all of these organizations’ names is exempted from FOIA as law enforcement “guidelines,” the release of which would facilitate the circumvention of our nation’s immigration laws. This claim, if true, would allow the government to claim the protection of exemption 7(E), and refuse to release the list of these names. 5 U.S.C. § 552(b)(7)(E).
Because the government has demonstrated an adequate factual basis for its assertion that disclosure of these organizations could lead to circumvention of our nation’s immigration laws, I concur in the judgment. Enviro Tech Int'l, 371 F.3d 370, 373 (7th Cir. 2004).
I write separately for two reasons. First, we need not go beyond affirming the decision of the district court. It properly granted summary judgment on the grounds that the list of Tier III names was a guideline within the meaning of 7(E). Disclosing the names risked allowing terrorists to circumvent the laws. But our court goes on to hold that the names are law enforcement “techniques” akin to the use of wiretapping in drug trafficking investigations, exempt from disclosure under 7(E) on that basis. That leaves us with no better guidance for what constitutes a “technique” or a “guideline” under 7(E),
At oral argument, the government noted plausible foreign relations grounds for the government withholding this information under other FOIA exemptions. Specifically, it noted that- U.S. government relations with Tier III organizations might change on short notice, and that revealing certain Tier III organizations might have foreign policy ramifications. What one day might be an allied Christian militia- fighting against the Islamic State (ISIS) might the next day be our nation’s enemy, and while not rising to the level of a Tier I or II organization, might fall under Tier III. All of this suggests that the government has, in our nation’s FOIA law, adequate alternative claims for exemption that it chose to avoid, so there is no need to broadly construe 7(E).
I write separately for a second, critical reason, which is my concern about the apparent lack of Syrian Christians as a part of immigrants from that country. It is possible that our case bears a direct link to this enigma.
It is well-documented that refugees to the United States are not representative of that war-torn area of the world. Perhaps 10 percent of the. population of Syria is Christian, and yet less than one-half of one percent of Syrian refugees admitted to the United States this year are Christian.1 *423Recognizing the crisis in Syria, the President in 2015 set a goal of resettling 10,000 refugees in the United States. And in August the government reached this laudable goal. And yet, of the nearly 11,000 refugees admitted by mid-September, only 56 were Christian. To date, there has not been a good explanation for this perplexing discrepancy.
This is not to suggest that any refugee group is more or less welcome: quite the contrary. The good people of this country routinely welcome immigrants from all over the world. But in a democracy, good data is critical to public debate about national immigration policy. When we demand high evidentiary burdens for states seeking to keep their citizens safe, and then prevent the states from obtaining that evidence, we create a Catch-22.2
At oral argument the government explicitly noted that allies of the United States today might become enemies tomorrow, and vice versa: groups might fall in and out of the Tier III designation. Because none of this is public, it is impossible to know if this is the major reason for the lack of Syrian Christian immigrants to the United States. It is at least possible that incidental affiliation with some Christian militia could lead an immigration officer to deny entry , to Syrians on this basis. That would be a dubious consequence.
And yet, Congress, through the exemptions to FOIA, has consciously made the decision to limit what governmental information is available to the public. If Congress is concerned about how immigration officers are making their decisions related to the designation and application of the Tier III terrorist organization affiliation, Congress has the authority to act. Congress has its own oversight capabilities and subpoena power, and Congress could choose to amend our nation’s sunshine laws or our immigration laws. Until that time, however, many of us remain in the dark as a humanitarian catastrophe continues.

. Stephen Dinian, U.S. accepts record number of Syrian refugees in June despite terrorist *423screening worries, Wash. Times, June 30, 2016, available at http://m,washingtontimes.com/ news/2016/jun/30/us-accepts-record-number-of-syrian-refugees-in-jun/#!.


. Exodus Refugee Immigration v. Pence, No. 16-1509, 838 F.3d 902, 2016 WL 5682711 (7th Cir. Oct, 3, 2016), available at http:// media.ca7.uscourts.gov/cgi-bin/rssExec.pl? Submit=Display&Path=Y2016/D 10-03/C: 16-1509:J:Posner:aut:T:fnOp:N:1838881:S:0.